DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 18, and 20 of U.S. Patent No. 10,565,164. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
U.S. Patent No. 10,565,164
Claim 1:
A computer program product for dynamically generating file names for files that are uploaded to shared storage, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a naming server to cause the naming server to: 

receive user input defining a file naming convention; 

associate the file naming convention with a user account; 

receive, from a first user device associated with the user account, a first file to save in shared storage associated with the user account; 





store the first file in the shared storage using the first file name; 

receive, from a second user device associated with the user account, a second file to save in the shared storage; 

generate a second file name using the file naming convention in response to the receiving the second file; and 

store the second file in the shared storage using the second file name.

A computer-implemented method comprising: 







receiving, by a naming server, user input defining a file naming convention; 
associating, by the naming server, the file naming convention with a user account; 

receiving, by the naming server, a first request for a file name from a first user device associated with the user account; 

generating, by the naming server, a first file name using the file naming convention in response to the first request; 

transmitting, by the naming server, the first file name to the first user device; 

receiving, by the naming server, a second request for a file name from a second user device associated with the user account, the second user device being different from the first user device; 
generating, by the naming server, a second file name using the file naming convention in response to the second request; 

transmitting, by the naming server, the second file name to the second user device; 

receiving, by the naming server, a third request from the first user device after the first user device has lost and re-established a network connection with the naming server; generating, by the naming server, file names using the file naming convention for files that were saved at the first user device while the network connection was lost; and transmitting, by the naming server, the file names to the first user device.


.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US 2015/0261775 A1).
	As to claim 1, Shin teaches A computer program product for dynamically generating file names for files that are uploaded to shared storage, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a naming server to cause the naming server to: receive user input defining a file naming convention (see par. 10, 12, 107, and Figure 9 – receiving file name generation rule associated with a user account); associate the file naming convention with a user account (see par. 10 - file name generation rule associated with a user account); receive, from a first user device associated with the user account, a first file to save in shared storage associated with the user account (see par. 130-133 -  uploading video from user device to cloud); generate a first file name using the file naming convention in response to the receiving the first file (see par. 156-159 – cloud generates a file name about the content by using a first file name generation rule); store the first file in the shared storage using the first file name (see par. 130-133 and 156-159 -  uploading content to a cloud and generating a file name based on a file name generation rule); receive, from a second user device associated with the user account, a second (see par. 156 -  cloud extracts or selects content collected by multiple devices that are logged into the cloud); generate a second file name using the file naming convention in response to the receiving the second file (see par. 156-159 – cloud generates a file name about the content by using a first file name generation rule.  Each user on a device would have his or her own naming rules.); and store the second file in the shared storage using the second file name (see par. 130-133 and 156-159 -  uploading content to a cloud and generating a file name based on a file name generation rule. Each user on a device would have his or her own naming rules.).
	As to claim 2, Shin teaches wherein the first file name is different from the second file name (see par. 156-159 – cloud generates a file name about the content by using a first file name generation rule.  Each user on a device would have his or her own naming rules.).
	As to claim 3, Shin teaches wherein the first file name and the second file name each include a common string of characters defined by the file naming convention (see Figure 13 – shows common words and phrases used between a first file name generation rule and a second file name generation rule.).
	As to claim 6, Shin teaches receiving, by the naming server, user input defining a second file naming convention that is different from the first file naming convention (see par. 205-210); generating, by the naming server, a new first file name using the second file naming convention (see par. 205-210); rename the first file in the shared storage using the new first file name (see par. 205-210); generating, by the naming server, a new second file name using the second file naming convention (see par. 205-210); rename the second file in the shared storage using the new second file name (see par. 205-210).
	As to claim 7, Shin teaches the naming server stores plural file naming conventions associated with plural different user accounts (see par. 156-159 – cloud generates a file name about the content by using a first file name generation rule.  Each user on a device would have his or her own naming rules.); the first request includes identification information associated with the user account (see par. 130-133 and 156-159 -  uploading content to a cloud and generating a file name based on a file name generation rule. Each user on a device would have his or her own naming rules.); and the generating the first file name using the file naming convention comprises determining the file naming convention from the plural file naming conventions based on the identification information associated with the user account (see par. 130-133 and 156-159 -  uploading content to a cloud and generating a file name based on a file name generation rule. Each user on a device would have his or her own naming rules.).
	As to claim 8, Shin teaches wherein the naming server is configured as a software-as-a- service provider in a cloud environment (see par. 7-8).
	As to claims 9 and 12, Shin teaches the first file has a first local file name according to a first local naming convention when it is received by the naming server (see par. 156-159 – cloud generates a file name about the content by using a first file name generation rule); the second file has a second local file name according to a second local naming convention when it is received by the naming server, the second local naming convention being different than the first local naming convention (see par. 156 -  cloud extracts or selects content collected by multiple devices that are logged into the cloud); the naming server uses the file naming convention, which is a single naming convention of the naming server, to generate both the first file name and the second file name for respective copies of the first file and the second file that are stored at the shared storage (see par. 130-133 and 156-159 -  uploading content to a cloud and generating a file name based on a file name generation rule. Each user on a device would have his or her own naming rules.).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2015/0261775 A1) in view of Sakamoto (US 2004/0107204 A1).

	However, Sakamoto teaches wherein the common string of characters is one of a prepend string and a postpend string (see par. 27).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Shin to incorporate the file management as taught by Sakamoto for the purpose of increasing the speed with which files are accessed by having a file naming convention to assist (see Sakamoto par. 4-8).
	As to claim 5, Sakamoto teaches wherein the first file name and the second file name are generated as part of a sequence, with the first file name including a string of characters identifying its unique position in the sequence and the second file name including a string of characters identifying its unique position in the sequence (see par. 27 – the 5 digit number serves as the unique position ID for each file.).
	As to claim 10, Shin teaches generate a user interface that permits a user to provide input that defines the file naming convention, the input including: timestamp; incremental counter; location coordinates; and device name (see par. 125, 137, 143, 161).  Shin fails to explicitly recite prepend string and postpend string as a file naming convention input.
	However, Sakamoto teaches wherein the common string of characters is one of a prepend string and a postpend string (see par. 27).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Shin to incorporate the file management as taught by Sakamoto for the purpose of increasing the speed with which files are accessed by having a file naming convention to assist (see Sakamoto par. 4-8).
	As to claim 11, Shin teaches A system comprising: a naming server comprising a CPU, a computer readable memory, and a computer readable storage medium (see par. 7-8 – cloud server); program instructions to receive user input defining a file naming convention (see par. 10, 12, 107, and Figure 9 – receiving file name generation rule associated with a user account); program instructions to (see par. 10 - file name generation rule associated with a user account); program instructions to receive, from a first user device associated with the user account, a first file to save in shared storage associated with the user account (see par. 130-133 -  uploading video from user device to cloud); program instructions to generate a first file name using the file naming convention in response to the receiving the first file (see par. 156-159 – cloud generates a file name about the content by using a first file name generation rule); program instructions to store the first file in the shared storage using the first file name (see par. 130-133 and 156-159 -  uploading content to a cloud and generating a file name based on a file name generation rule); program instructions to receive, from a second user device associated with the user account, a second file to save in the shared storage (see par. 156 -  cloud extracts or selects content collected by multiple devices that are logged into the cloud); program instructions to generate a second file name using the file naming convention in response to the receiving the second file (see par. 156-159 – cloud generates a file name about the content by using a first file name generation rule.  Each user on a device would have his or her own naming rules.); and program instructions to store the second file in the shared storage using the second file name, wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory (see par. 130-133 and 156-159 - uploading content to a cloud and generating a file name based on a file name generation rule. Each user on a device would have his or her own naming rules.); the first file name and the second file name each include a common string of characters defined by the file naming convention (see Figure 13 – shows common words and phrases used between a first file name generation rule and a second file name generation rule.); the naming server stores plural file naming conventions associated with plural different user accounts (see par. 156-159 – cloud generates a file name about the content by using a first file name generation rule.  Each user on a device would have his or her own naming rules.); and the naming server determines the file naming convention from the plural file naming conventions based on the identification information included in the first request and the second request (see par. 156-159 – cloud generates a file name about the content by using a first file name generation rule.  Each user on a device would have his or her own naming rules.).

	However, Sakamoto teaches the first file name and the second file are generated as part of a sequence, with the first file name including a string of characters identifying its unique position in the sequence and the second file name including a string of characters identifying its unique position in the sequence (see par. 27 – the 5 digit number serves as the unique position ID for each file.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Shin to incorporate the file management as taught by Sakamoto for the purpose of increasing the speed with which files are accessed by having a file naming convention to assist (see Sakamoto par. 4-8).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/JARED M BIBBEE/Primary Examiner, Art Unit 2161